Shaw, Judge
(dissenting):
*141In its brief and at the initial hearing of this case, AikenSpeir argued not only that the original indexing was improper and that it could rely on the proper recording of mortgages under the sub-indexes of each letter of the alphabet but also that it had no duty to conduct another title examination before accepting a mortgage on the property on September 7, 1977. This court then held Aiken-Speir could have, by the exercise of due diligence, discovered the properly re-indexed mortgage and thus had record notice of its existence. See Liberty Loan v. Aiken-Speir, 322 S. E. (2d) 17 (S. C. App. 1984).
Following the issuance of that opinion, Aiken-Speir petitioned for a rehearing, contending the lis pendens statute, Section 15-11-20 of the 1976 South Carolina Code of Laws, governed the outcome of this case. This petition was granted despite the fact this statute, and the issues raised thereby, was not pled at the trial level nor raised by exception on appeal. Trial courts are obligated to construe the pleading liberally to discern issues marginally pled so that substantial justice is done between the parties. Manning v. Dial, 271 S. C. 79, 245 S. E. (2d) 120 (1978). However, this court is bound by the record and exceptions. Issues not raised at the trial and not timely preserved by a proper exception cannot be considered for the first time on appeal. Whittington v. Ranger Insurance Co., 261 S. C. 582, 201 S. E. (2d) 620 (1973); Murphy v. Hagan, 275 S. C. 334, 271 S. E. (2d) 311 (1980); Crocker v. Crocker, 314 S. E. (2d) 343 (S. C. App. 1984); Todd’s Ice Cream v. South Carolina Employment Security Commission, 315 S. E. (2d) 373 (S. C. App. 1984).
The majority opinion does violence to the above well settled rule of law. Also, the petition for rehearing was granted in violation of an equally well settled rule. It is firmly established that if questions presented by the petition for rehearing were not properly raised by any exception on appeal, they cannot be considered on rehearing. Jennings v. Clover Leaf Life & Casualty Co., 146 S. C. 41, 143 S. E. 668 (1928); Darby v. Southern Ry. Co., 194 S. C. 421, 10 S. E. (2d) 465 (1940); Rogers v. Rogers, 221 S. C. 360, 70 S. E. (2d) 637 (1952). The theory upon which a case is tried cannot be changed for the purposes of appeal. Bramlet v. Young, 229 S. C. 519, 93 S. E. (2d) 873 (1956); Reaves v. Stone, 231 S. C. 628, 99 S. E. (2d) 729 (1957).
Here, the petition for rehearing was based on a statute not raised nor considered at the trial nor preserved by exception *142on appeal. Yet, the petition was granted. Incredibly, the majority opinion makes no mention of Section 15-11-20 which, admittedly, would have been relevant had it been raised at the trial level. It is a denial of Justice to Liberty Loan to allow a rehearing based on a statute asserted for the first time in the petition therefor and then to reverse the decision on other grounds.
The “other grounds” on which the majority opinion is based were also not litigated at the trial nor raised on appeal. The cases cited for the proposition that “whenever in a succession of purchasers you reach one who is innocent and purchases in ignorance, the title is therefore sanctioned” all involve mortgages or deeds unrecorded at the time of the subsequent transaction. That simply is not the situation here. Liberty Loan’s mortgage was recorded, albeit improperly. There is a great difference between an unrecorded mortgage and an improperly recorded one. The neglect of a party in failing to record is readily distinguishable from the negligence of the Clerk of Court in improperly recording. This notwithstanding, had Aiken-Speir conducted a title search when it received its mortgage, the prior lien would have been discovered.
It is grossly unfair to twice place Liberty Loan in the position of having to meet a defense not raised at the trial. Liberty Loan never had the opportunity to contest the grounds relied on in the majority opinion. Accordingly, I would affirm.